Mr. Justice Carter delivered the opinion of the court: Upon further consideration on a rehearing of this cause we are satisfied that the decree of the circuit court is based upon correct legal principles and sustained by the weight of authority, and should be affirmed. The appellee, widow of Tobias S. Bradley, deceased, took all of the personal estate after payment of the debts, and the Hughes note, given for the purchase money of the lot in question, was a part of the personalty and became her individual property. Gross’ Stat. 1818-1868, chap. 109, p. 801, sec. 48; Skinner v. Newberry, 51 Ill. 203; Story’s Eq. Jur. sec. 790. In contracts for the sale of land the doctrine in equity is, that from the time of contract the vendor, as to the land, becomes a trustee for the vendee, and the vendee, as to the purchase money, a trustee for the vendor, who has a lien upon the land therefor. In equity the vendor is treated as the owner of the money, and is deemed to stand seized of the land for the benefit of the purchaser. Story’s Eq. Jur. secs. 789, 790; Lombard v. Chicago Sinai Congregation, 64 Ill. 477; Baldwin v. Pool, 74 id. 97; Sutherland v. Goodnow, 108 id. 528; Robinson v. Appleton, 124 id. 276; Kerr v. Day, 14 Pa. St. 114; Sparks v. Hess, 15 Cal. 186; Dorsey v. Hall, 7 Neb. 460; Church v. Smith, 39 Wis. 492. Appellee, as the owner of the Hughes note, was entitied to the full benefit of the purchase money under the bond for a deed of lot 29. Upon the payment of the purchase money to the owner and holder of the note Hughes could have obtained a decree for a specific performance of the contract, and he could have enforced conveyance of the legal title. Appellee, in the settlement with him, gave up her own property to acquire whatever rights he possessed to lot 29, and his remedies extended to her to secure the legal title. Decree affirmed.